 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   HUMAN LONGEVITY, INC.,                              Case No.: 18cv1656-WQH-LL
12                                      Plaintiff,
                                                         ORDER
13   v.
14   J. CRAIG VENTER INSTITUTE,
     INC. and DOES 1-100, inclusive,
15
                                     Defendant.
16
17
18   HAYES, Judge:
19         The matter before the Court is Plaintiff Human Longevity, Inc.’s Motion to
20   Disqualify Counsel. (ECF No. 8).
21         I.    BACKGROUND
22         On July 20, 2018, Plaintiff Human Longevity, Inc. (HLI) initiated this action by
23   filing a Complaint for Damages and Injunctive Relief against Defendant J. Craig Venter
24   Institute, Inc. (JCVI) and doe defendants. (ECF No. 1).
25         On July 27, 2018, HLI filed a Motion to Disqualify Cooley LLP, Attorneys of
26   Record for Defendant. (ECF No. 8). HLI asserts that Cooley LLP represented HLI in a
27   trade secrets matter against a former HLI employee in state court less than four months
28   ago. HLI contends that Cooley LLP “cannot represent HLI in one matter involving trade


                                                     1
 1   secrets and then represent an opponent of HLI in trade secrets litigation in a period of less
 2   than six months.” Id. at 2.
 3         On August 3, 2018, the Court denied HLI’s motion for a temporary restraining order
 4   and HLI’s motion for an order to show cause why a preliminary injunction should not be
 5   issued. (ECF Nos. 6, 14).
 6         On August 21, 2018, JCVI filed a Response in Opposition to HLI’s Motion to
 7   Disqualify supported by declarations and exhibits. (ECF No. 22). On August 28, 2018,
 8   HLI filed a Reply including evidentiary objections to JCVI’s supporting declarations and
 9   exhibits. (ECF No. 24). On August 30, 2018, JCVI filed a Notice of Intent to Respond to
10   HLI’s evidentiary objections. (ECF No. 25). On August 31, 2018, HLI filed an Objection
11   to JCVI’s Notice of Intent to Respond to HLI’s evidentiary objections. (ECF No. 27). On
12   September 4, 2018, JCVI filed a Response to the Reply regarding HLI’s evidentiary
13   objections. (ECF No. 30).
14         On October 15, 2018, JCVI filed a Notice of Ruling (ECF No. 33), and a Motion to
15   File Documents Under Seal (ECF No. 34). On October 31, 2018, HLI filed a Motion to
16   Strike JCVI’s Notice of Ruling and JCVI’s Motion to File Documents Under Seal (ECF
17   No. 38), and a Response to JCVI’s Motion to File Documents Under Seal (ECF No. 39).
18         II.    ALLEGATIONS OF THE COMPLAINT
19         As part of his employment with HLI, J. Craig Venter, former HLI Chief Executive
20   Officer and Executive Chairman reporting to the HLI Board, allegedly signed a Proprietary
21   Information and Inventions Agreement (PIIA). (ECF No. 1 at 2, 4, 8–9). In the PIIA,
22   Venter allegedly agreed that all inventions, “along with all other confidential, ‘business,
23   technical, and financial information (including, without limitation, the identity of and
24   information relating to customers or employees)’ developed, learned or obtained by Venter
25   during his employment, were considered ‘Proprietary Information’ and that he would not
26   disclose such information.” Id. at 4. The Complaint alleges, “Venter agreed to return to
27   HLI all items containing or embodying Proprietary Information” and agreed that he would
28   not “encourage or solicit any employee of HLI to leave HLI for any reason” for one year


                                                   2
 1   after the term of his employment. Id. at 4–5. Venter has allegedly also served as the
 2   Chairman and Executive Officer of JCVI and a member of the JCVI Board of Trustees at
 3   all times.
 4          Venter was allegedly terminated from employment with HLI in May of 2018. Id. at
 5   8–9. Following the termination, Venter allegedly “abruptly left the HLI corporate offices
 6   with his HLI-owned computer” and “immediately began using the HLI computer and
 7   server to communicate to the public [and] solicit HLI investors and employees” in order to
 8   “compete directly with HLI.” Id. at 9. “HLI is informed, believes and based thereon
 9   alleges that Defendant received and is using HLI’s Trade Secrets in an attempt to set up a
10   business to directly compete with HLI.” Id. at 9–10.
11          HLI brings the following causes of action against JCVI: (1) misappropriation of
12   trade secrets, 18 U.S.C. § 1836; (2) conversion; (3) tortious interference with contract; (4)
13   tortious interference with prospective economic advantage; and (4) unfair business
14   practices. Id. at 11–16.
15          III.    CONTENTIONS OF THE PARTIES
16          HLI seeks an order disqualifying Cooley LLP as counsel of record for JCVI, due to
17   a conflict of interest. HLI contends that Cooley litigators represented HLI in a prior matter
18   against former HLI employee Tom Wamberg in a substantially related trade secrets matter
19   (the Wamberg Matter) less than a month before becoming adverse to HLI in this matter.
20   HLI asserts that this matter involves the protection of HLI’s proprietary and trade secret
21   information against JCVI in the same manner as the Wamberg Matter. HLI asserts that
22   Cooley obtained confidential information in the Wamberg Matter regarding HLI’s business
23   plans, financial condition, valuation and other trade secrets that Cooley will use against
24   HLI in this matter. HLI asserts that this matter involves many of the same people and HLI
25   policies, procedures, and proprietary and trade secret information that was relevant to the
26   Wamberg Matter. HLI asserts that Cooley has actual and presumptive knowledge of
27   confidential information from the Wamberg Matter, and that the information is material to
28   this matter.


                                                   3
 1         JCVI asserts that no conflict exists.       JCVI contends that disqualification is
 2   unwarranted because the motion fails to identify the trade secrets, policies and practices,
 3   or other confidential information that HLI believes Cooley actually possesses. JCVI
 4   contends that the Wamberg Matter is not substantially related to this matter. JCVI asserts
 5   that Cooley’s representation in the Wamberg Matter was short lived and factually unrelated
 6   to this matter. JCVI asserts that no substantial relationship exists between the Wamberg
 7   Matter and this matter because the parties, the time frame, the conduct, and the subject
 8   matter are different.
 9         IV.    SUBSTANTIVE LAW
10         Under local rules, federal courts in the Southern District of California apply
11   California law to motions to disqualify counsel. See S.D. Cal. Civ. R. 83.4(b) (“[A]ny
12   attorney permitted to practice in this court must be familiar with and comply with the
13   standards of professional conduct required of members of the State Bar of California,
14   which are now adopted as standards of professional conduct of this court.”); Rodriguez v.
15   W. Publ’g Corp., 563 F.3d 948, 967 (9th Cir. 2009) (“By virtue of the district court’s local
16   rules, California law controls whether an ethical violation occurred.”).
17         Courts consider the attorney’s duty of confidentiality when assessing potential
18   conflicts of interest based on successive representation of clients with potentially adverse
19   interests. Flatt v. Superior Court, 885 P.2d 950, 954 (Cal. 1994). Disqualification is
20   appropriate if “the targeted attorney (1) has actual knowledge of material confidential
21   information or (2) is presumed to have acquired confidential information because of the
22   relationship between the prior representation and the current representation.” Faughn v.
23   Perez, 51 Cal. Rptr. 3d 692, 699–700 (Cal. Ct. App. 2006).
24         Disqualification is unwarranted when an attorney obtained actual knowledge of the
25   former client’s confidential information from the present client, and the present client
26   obtained the information from employment with the former client. See Neal v. HealthNet,
27   Inc., 123 Cal. Rptr. 2d 202, 212 (Cal. Ct. App. 2002) (observing cases denying
28   disqualification of attorneys representing former in-house counsel, former personnel


                                                  4
 1   officer, or former employee, against former employers, based on client possession of
 2   employer confidential information); see also Skyy Spirits, LLC v. Rubyy, LLC, No. C-09-
 3   00646WHA, 2009 WL 3762418, at *2 (N.D. Cal. Nov. 9, 2009) (“Any counsel, not just
 4   Attorney Kinnear, would have access to Skyy’s information regarding the value of its own
 5   trademarks.”).
 6          Short of showing actual knowledge, if “a former client seeks to have a previous
 7   attorney disqualified from serving as counsel to a successive client in litigation adverse to
 8   the interests of the first client, the governing test requires that the client demonstrate a
 9   ‘substantial relationship’ between the subjects of the antecedent and current
10   representations.” Flatt, 885 P.2d at 954; see also Celebrity Chefs Tour, LLC v. Macy’s,
11   Inc., No. 13-cv-2714JLS(KSC), 2014 WL 12160744, at *3 (S.D. Cal. Jan. 23, 2014)
12   (“[T]he former client bears the burden of demonstrating that a ‘substantial relationship’
13   exists between the prior and current representations.”). The substantial relationship test
14   balances “a client’s right to chosen counsel, an attorney’s interest in representing a client,
15   the financial burden on a client to replace disqualified counsel, and the possibility that
16   tactical abuse underlies the disqualification motion.” People v. SpeeDee Oil Change Sys.,
17   Inc., 980 P.2d 371, 377–78 (Cal. 1999).
18          The substantial relationship test requires courts to compare the factual and legal
19   issues in each case, and the extent of the attorney’s involvement in each case. 1 Farris v.
20   Fireman’s Fund Ins. Co., 14 Cal. Rptr. 3d 618, 622 (Cal. Ct. App. 2004) (noting the
21   substantial relationship test examines “the nature and extent of the attorney’s involvement”
22   and “the factual and legal issues involved in the representations”); see also Morrison
23   Knudsen Corp. v. Hancock, Rothert & Bunshoft, 81 Cal. Rptr. 2d 425, 432 (Cal. Ct. App.
24   1999) (observing that “substantial relationship” considerations include “the time spent by
25
26
27   1
      The parties do not raise, and the Court does not address, variations of the “substantial relationship” test.
     See Faughn, 51 Cal. Rptr. 3d at 700 (modifying the test when “the former attorney-client relationship was
28   peripheral or attenuated” as opposed to when “the attorney was involved personally and directly”).


                                                          5
 1   the attorney on the earlier cases, the type of work performed, and the attorney’s possible
 2   exposure to formulation of policy or strategy”)). Evidence of a substantial relationship
 3   must support “a rational conclusion that information material to the evaluation,
 4   prosecution, settlement or accomplishment of the former representation given its factual
 5   and legal issues is material to the evaluation, prosecution, settlement or accomplishment of
 6   the current representation given its factual and legal issues.’” Khani v. Ford Motor Co.,
 7   155 Cal. Rptr. 3d 532, 535 (Cal. Ct. App. 2013).
 8         Overlapping causes of action or relevant facts between the former and present
 9   matters, without more, do not establish a substantial relationship. See id. at 536 (declining
10   to disqualify upon evidence the former and present matters “involved claims under the
11   same statute”); see also TWiT, LLC v. Twitter, Inc., No. 18-cv-00341-JSC, 2018 WL
12   2470942, at *5 (N.D. Cal. June 1, 2018) (declining to disqualify because the fact “[t]hat
13   TWiT utilizes video and audio streaming is . . . relevant to both matters (indeed, nearly any
14   matter in which TWiT is a party)”).
15         General information about a former client’s “overall structure and practices,”
16   including the former client’s “litigation philosophy” or “key decision makers,” is relevant
17   to showing a substantial relationship only if that information is “directly in issue or of
18   critical importance” in the present matter. Farris, 14 Cal. Rptr. 3d at 623; see also Hartford
19   Cas. Ins. Co. v. Am. Dairy & Food Consulting Labs., Inc., No. 1:09-cv-0914OWW-SKO,
20   2010 WL 2510999, at *3 (E.D. Cal June 17, 2010) (“[A] former client’s general litigation
21   or settlement strategy is not sufficient to disqualify an attorney from an adverse successive
22   representation.”) (citations omitted).       Conclusory statements are insufficient to
23   demonstrate the relevance and materiality of confidential information for purposes of
24   showing a substantial relationship. See Khani, 155 Cal. Rptr. 3d at 536.
25         V.     DISCUSSION
26         HLI provides a declaration by HLI’s General Counsel, Ruben Gutierrez, stating that
27   HLI “retained Cooley to represent it in the Wamberg case” on October 4, 2017, and that
28   Michael Attanasio, Blake Zollar, and Heather Speers, “all attorneys in Cooley’s San Diego


                                                   6
 1   Office, were assigned to handle the Wamberg case.” (ECF No. 8-3 ¶¶ 13–14). Gutierrez
 2   states that the Wamberg Matter involved allegations that a former HLI employee and the
 3   employee’s new company “misappropriated HLI’s trade secrets, including but not limited,
 4   to [HLI’s] pricing lists, training materials, business plans, insurance procedures, business
 5   vendors, client contacts, and sales strategies.” Id. ¶¶ 9, 15.
 6         Guterriez states that during the Wamberg Matter, “Cooley drafted discovery
 7   requests, analyzed discovery responses, prepared a detailed meet and confer letter
 8   regarding discovery issues, and strategized regarding future handling of the matter to
 9   ensure the protection of HLI’s Trade Secrets.” Id. ¶ 18. Gutierrez states, “To properly
10   represent HLI, prosecute the matter, and evaluate the merits” of the Wamberg Matter,
11   “Cooley was required to educate itself about HLI’s business, proprietary information, and
12   trade secrets, the HLI PIIA, HLI’s confidential training materials, business, plans, sales,
13   strategies, pricing lists, and financial condition.” Id. ¶ 16.
14         Gutierrez states that “Cooley was further required to consult with and learn HLI’s
15   litigation and settlement strategies.” Id. ¶ 18. Gutierrez states that “Cooley strategized and
16   communicated directly with me about HLI confidential information in my position as
17   HLI’s general counsel,” and that “Cooley now is working against me in this trade secret
18   action.” Id. ¶ 19. Gutierrez states that “the Wamberg case was resolved on March 8, 2018,”
19   and that “Cooley continued representing HLI in the Wamberg matter well into May 2018,
20   managing several ‘wrap up’ issues, including filing a form . . . seeking to recoup jury’s
21   fees,” which was denied on May 15, 2018. Id. ¶ 21. Gutierrez states that “Venter hired
22   Cooley on June 1, 2018 related to a separate dispute averse to HLI.” Id. ¶ 31.
23         HLI also provides a declaration by HLI’s attorney in this action against JCVI, J.
24   Patrick Allen, who states that this case “will include many of the same people, HLI policies
25   and procedures, and proprietary and trade secret information that Cooley obtained and
26   reviewed in prosecuting the Wamberg matter on behalf of HLI.” Id. Allen states that
27   “Cooley attorney for HLI, Blake Zollar, drafted a seven (7) page meet and confer letter to
28   opposing counsel in the Wamberg litigation,” which “requested that counsel for the


                                                    7
 1   Wamberg defendants identify additional potential witnesses, and included references to
 2   several individuals who were named in the hundreds of documents produced by the
 3   Wamberg defendants.” Id. ¶ 16.
 4          Allen also states that the laptop allegedly owned by HLI and misappropriated by
 5   JCVI and Venter “contains multiple documents that Cooley’s clients (JCVI and Venter)
 6   misappropriated and refuse to return to HLI, and which are specifically referenced on lists
 7   within Cooley’s possession that HLI alleged were misappropriated by the Wamberg
 8   defendants.” (ECF No. 8-6 ¶ 12). Allen states, “Thus, HLI’s case against Cooley-
 9   represented JCVI will include evidence and argument about HLI’s proprietary information
10   and trade secrets, and the requirements of the PIIA.” Id.
11          JCVI provides a declaration from Cooley attorney Blake Zollar, stating that the
12   defendant in the Wamberg Matter was employed as HLI’s “Head of Insurance,” whose role
13   “was to sell HLI’s products to various life insurance industry clients.” (ECF No. 22-5 ¶
14   16).2 Zollar states that the alleged trade secrets in the Wamberg Matter “were HLI’s
15   marketing materials such as presentation slides and informational sheets.” Id. ¶ 17. Zollar
16   states the complaint in the Wamberg Matter alleges “that departing HLI employees
17   downloaded hundreds of HLI’s files to their personal Google drives, including ‘pricing
18   lists for various life insurance clients, internal presentations, internal documents regarding
19   development programs, information regarding HLI products, brand strategy documents,
20   and sales training documents.’” Id.
21          JCVI provides a declaration from Cooley attorney Michael Attanasio stating that a
22   law firm other than Cooley “filed the complaint, sought and obtained a TRO, sought and
23   obtained a preliminary injunction, and propounded discovery on behalf of HLI—all before
24   Cooley was brought into the [Wamberg Matter].” (ECF No. 22-1 ¶ 5). JCVI provides a
25   declaration from Cooley attorney Heather Speers, who states that “[n]early all of the
26
27
     2
      The Court does not address HLI’s evidentiary objections, which do not affect the outcome of this Motion.
28   (ECF Nos. 24–25, 27, 30).


                                                        8
 1   documents that I reviewed were produced by the defendants in the Warnberg Matter . . . in
 2   response to the discovery requests served by HLI’s prior counsel,” and that “I recall that
 3   the documents primarily comprised Mr. Wamberg’s emails and marketing materials for
 4   Warnberg Genomic Advisors.” (ECF No. 22-8 ¶ 3).
 5         Attanasio, Zollar, and Speers state that in the Wamberg Matter, no Cooley lawyers
 6   obtained any HLI confidential information relevant to HLI’s lawsuit against JCVI. (ECF
 7   No. 22-1 ¶¶ 3–4; ECF No. 22-5 ¶ 15; ECF No. 22-8 ¶ 4). Zollar and Speers state that
 8   Cooley did not propound discovery requests on the defendants or respond to discovery on
 9   HLI’s behalf in the Wamberg Matter, because the defendants served no discovery requests
10   on HLI. (ECF No. 22-5 ¶ 6; ECF No. 22-8 ¶ 3).
11         Zollar states that Cooley’s work on the Wamberg Matter was limited partly due to
12   unique circumstances of settlement. (ECF No. 22-5 ¶ 7). Zollar states that “Wamberg was
13   no longer represented by counsel,” that “it appeared that Wamberg did not intend to find
14   new counsel or actively defend himself in the Wamberg Matter,” and that “[i]t also
15   appeared that Wamberg did not have any funds with which to pay damages, if any.” Id.
16   Zollar states that “[b]ased on these specific circumstances, I provided advice to HLI
17   regarding settlement strategies that were particular to the unique position of the Wamberg
18   Matter.” Id. Zollar states that “Cooley also drafted the settlement agreement,” and that
19   Zollar was “not involved in any of the settlement discussions with Wamberg.” Id.
20         Attanasio states that “Cooley billed a total of only 93.4 hours to HLI” for the
21   Wamberg Matter. (ECF No. 22-1 ¶ 4). Zollar states, “I was the primary associate involved
22   in” the Wamberg Matter, and that on August 17, 2018 Zollar left “Cooley to start my own
23   law firm, a transition that I have been planning for many months.” (ECF No. 22-5 ¶ 20).
24   Attanasio states, “As the responsible partner, I generally oversaw the team’s work for
25   HLI,” and that “I was included in, or apprised of, the team’s communications with HLI,
26   but . . . not involved in the case on a day-to-day basis.” (ECF No. 22-1 ¶ 4).
27         JCVI provides a declaration by Steven Strauss, the Cooley lawyer representing JCVI
28   against HLI in this matter, stating that that “Cooley’s representation of Dr. Venter began


                                                  9
 1   on or around May 31, 2018,” that “Cooley did not represent JCVI when HLI filed the
 2   Federal Action on July 20, 2018,” and that “JCVI engaged Cooley to represent JCVI in the
 3   Federal Action on or around July 23, 2018.” Id. ¶ 6.
 4         The evidence fails to establish that Cooley has actual knowledge of confidential
 5   information from the Wamberg Matter that is material to this matter. Whether the laptop,
 6   allegedly misappropriated by JCVI and Venter, contains such information has no bearing
 7   on Cooley’s confidentiality obligations to HLI. See Neal, 123 Cal. Rptr. 2d at 212.
 8         The evidence also fails to establish a substantial relationship between the Wamberg
 9   Matter and this matter, failing to justify a presumption of knowledge of confidential
10   information, and failing to justify disqualification. Similar causes of action, and similar
11   allegations of former employees obtaining and using HLI’s trade secrets in violation of a
12   PIIA, are not conclusive. See Khani, 155 Cal. Rptr. 3d at 356. The positions of the former
13   HLI employees were different. The types of information each former employee allegedly
14   misappropriated are different. The alleged methods of the former employees to obtain and
15   use the information are different.       HLI asserts that Cooley obtained confidential
16   information related to HLI’s technology, business, finances, and litigation and settlement
17   strategy in the Wamberg Matter, but HLI fails to identify this information. See Khani, 155
18   Cal. Rptr. 3d at 536. HLI also fails to show how such information would be “directly in
19   issue or of critical importance” in this matter. See Farris, 14 Cal. Rptr. 3d at 623. To the
20   extent HLI seeks disqualification based on concurrent representation, the evidence fails to
21   demonstrate concurrent representation.
22         VI.    CONCLUSION
23         IT IS HEREBY ORDERED that the motion to disqualify is denied. (ECF No. 8).
24   Dated: November 8, 2018
25
26
27
28


                                                  10
